DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 7/15/2021”. Applicants’ amendment of claims 1, 4, 16,19,21,26 and cancellation of claims 9-15 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-8, 16-27 are pending wherein claim 1, 16 and 21 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “align” "overlap", "layer", "portion" “substrate” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to arrange things so that they are in proper position “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “an underlying substance or layer” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1-4, 6, 8, 16-19, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al (US 2017/0025442 A1 hereinafter Flachowsky).

Regarding Claim 1, Flachowsky discloses in Fig 8: A structure, comprising:
a first transistor (807) formed on a first region of a semiconductor substrate (101), wherein the first transistor comprises:
a gate dielectric (102) disposed above the semiconductor substrate (101);
a poly silicon gate electrode (701) disposed on the gate dielectric, wherein the gate dielectric is longer than the polysilicon gate electrode (See Fig 8); and
a first spacer structure (316) abutting a sidewall of the poly silicon gate electrode so that a sidewall of the spacer structure is aligned to a sidewall of the gate dielectric (See Fig 8 and BRI for the limitation “aligned”); and
 a second transistor (205) having a length shorter than that of the first transistor (807) and formed on a second region of the semiconductor substrate, wherein the second transistor comprises: a high-k gate dielectric (301);

a second spacer (315) structure abutting the sidewalls of the metal gate electrode and high-k gate dielectric (See Fig 8) [0024, 0029, 0037, 0060]. Examiner notes that the limitation “substrate” is being interpreted broadly to mean “an underlying layer” and since the semiconductor layer substrate 101 as disclosed by Flachowsky in [0024] provides the support and underlies the transistors 205 and 206, it is being used to read on the limitation substrate.

Regarding Claim 2, Flachowsky discloses in Fig 8: The structure of claim 1.
Flachowsky does not disclose: wherein the poly silicon gate electrode has a surface area between about 10 um2 and about 20 um2.
However, the Applicant has not disclosed that having the surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the area of the gate electrode affects the switching ability of the transistor and thus the surface area would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable 

Regarding Claim 3, Flachowsky discloses in Fig 8: The structure of claim 1.
Flachowsky does not disclose: wherein the polysilicon gate electrode has a center to edge thickness ratio of about 0.9.
However, the Applicant has not disclosed that having the gate electrode’s center to edge thickness ratio in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness ratio/uniformity of any layer in the semiconductor arts affects the performance/switching ability of the transistor and thus the thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable 

Regarding Claim 4, Flachowsky discloses in Fig 8: The structure of claim 1, wherein widths of the polysilicon (701) electrode and the metal gate electrode (303) are substantially equal. Examiner notes that the claim specifically does not disclose the direction that the width is being measured in and thus one of ordinary skilled in the art could arbitrarily choose a direction to measure so that the widths are substantially same.
Regarding Claim 6, Flachowsky discloses in Fig 8: The structure of claim 1, wherein the gate dielectric (102) is thicker than the high-k dielectric (301) and comprises silicon oxide [0024].

Regarding Claim 8, Flachowsky discloses in Fig 8: The structure of claim 1, wherein the first transistor is configured to operate at about 5 V and the second transistor is configured to operate at about 1 V [0006]. Examiner notes that Flachowsky discloses that the logic transistors in a device have a lower operating voltage than the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.

Regarding Claim 16, Flachowsky discloses in Fig 8: A structure, comprising:
a first transistor (807) formed on a first region of a semiconductor substrate (101), wherein the first transistor comprises:
a silicon oxide gate dielectric (102) disposed above the semiconductor substrate (102);
a polvsilicon gate electrode (701) disposed on the silicon oxide gate dielectric, wherein sidewall edges of the poly silicon gate electrode are not aligned to sidewall edges of the silicon oxide gate dielectric (See Fig 8: gate dielectric is wider than the gate electrode); and
a first spacer structure (316) with inner sidewalls abutting the sidewall edges of the poly silicon gate electrode (See Fig 8); and
a second transistor (205) formed on a second region of the semiconductor substrate, wherein the second transistor has a smaller surface area (cross section than that of the first transistor and comprises: a high-k gate dielectric (301);

a metal gate electrode(303) disposed on the high-k gate dielectric so that sidewall edges of the metal gate electrode are aligned to sidewall edges of the high-k gate dielectric (See Fig 8), and
a second spacer structure (315) abutting the sidewall edges of the metal gate electrode and the high-k gate dielectric (See Fig 8) [0024, 0029, 0037, 0060]. Examiner notes that the limitation “substrate” is being interpreted broadly to mean “an underlying layer” and since the semiconductor layer substrate 101 as disclosed by Flachowsky in [0024] provides the support and underlies the transistors 205 and 206, it is being used to read on the limitation substrate.

Regarding Claim 17, Flachowsky discloses in Fig 8: The structure of claim 16, wherein the first spacer structure (316) has outer sidewall edges aligned to the sidewall edges of the silicon oxide gate dielectric (102).

Regarding Claim 18, Flachowsky discloses in Fig 8: The structure of claim 16, wherein the polysilicon gate electrode (701) has a surface area between about 10 um2 and about 20 um2 and a center to edge thickness ratio between about 0.9 and about 1.
However, the Applicant has not disclosed that having the polysilicon gate electrode’s center to edge thickness ratio and a surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness 

Regarding Claim 19, Flachowsky discloses in Fig 8: The structure of claim 16, wherein the silicon oxide gate dielectric (102) is thicker than the high-k gate dielectric (301) See Fig 8 [0011].

Regarding Claim 21, Flachowsky discloses in Fig 8: A structure, comprising:
a first region of a substrate, wherein the first region comprises a polysilicon transistor structure  (807) that includes:
a gate dielectric (102) disposed above the substrate (102);

a first spacer structure (316)  along a sidewall of the poly silicon gate electrode and aligned to a sidewall of the gate dielectric (See Fig 8); and
a second region of the substrate, wherein the second region comprises a metal transistor structure (205) with a length shorter than that of the polysilicon transistor structure, and wherein the metal transistor structure comprises:
a high-k gate dielectric (301);
a metal gate electrode (303), on the high-k gate dielectric, with a sidewall aligned to a sidewall of the high-k gate dielectric (see Fig 8); and
a second spacer structure (315) along the sidewalls of the metal gate electrode and high-k gate dielectric [0024, 0029, 0037, 0060]. Examiner notes that the limitation “substrate” is being interpreted broadly to mean “an underlying layer” and since the semiconductor layer substrate 101 as disclosed by Flachowsky in [0024] provides the support and underlies the transistors 205 and 206, it is being used to read on the limitation substrate.

Regarding Claim 23, Flachowsky discloses in Fig 8: The structure of claim 21, wherein the gate dielectric (102) is thicker than the high-k gate dielectric (301) and comprises silicon oxide [0011, 0024].

Regarding Claim 24, Flachowsky discloses in Fig 8: The structure of claim 21, Flachowsky does not disclose: wherein the poly silicon gate electrode has a surface area between about 10 um2 and about 20 um2.
However, the Applicant has not disclosed that having the surface area in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the area of the gate electrode affects the switching ability of the transistor and thus the surface area would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the surface area” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 25, Flachowsky discloses in Fig 8: The structure of claim 21.

However, the Applicant has not disclosed that having the polysilicon gate electrode’s center to edge thickness ratio in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness ratio/uniformity of any layer in the semiconductor arts affects the performance/switching ability of the transistor and thus the thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness ratio” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 26, Flachowsky discloses in Fig 8: The structure of claim 21, wherein widths of the polysilicon (701) electrode and the metal gate electrode (303) are substantially equal. Examiner notes that the claim specifically does not disclose the direction that the width is being measured in and thus one of ordinary skilled in the art could arbitrarily choose a direction to measure so that the widths are substantially same.

Claims 1, 5, 16, 20, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirase et al (US 2008/0036008 A1 hereinafter Hirase) in view of Pfiester et al (US 5,268,590 hereinafter Pfiester).

Regarding Claim 1, Hirase discloses in Fig 13B: A structure, comprising:
a first transistor (in the I/O region in Fig 13A) formed on a first region of a semiconductor substrate (1), wherein the first transistor comprises:
a gate dielectric (6) disposed above the semiconductor substrate (1);
a poly silicon gate electrode (7B) disposed on the gate dielectric; and
a first spacer structure (8B) abutting a sidewall of the poly silicon gate electrode so that a sidewall of the spacer structure is aligned to a sidewall of the gate dielectric (See Fig 13B and BRI for the limitation “aligned”); and
 a second transistor (in Core region of Fig 13A) having a length shorter than that of the first transistor (in I/O region) and formed on a second region of the semiconductor substrate, wherein the second transistor comprises: a high-k gate dielectric (5/4A);

a second spacer (8A) structure abutting the sidewalls of the metal gate electrode and high-k gate dielectric (See Fig 13B) [0070, 0075, 0079, 0247-0249]. 
Hirase does not disclose that wherein the gate dielectric is longer than the polysilicon gate electrode.
However, Pfiester in a similar transistor discloses in Fig 6 that the gate dielectric (22) is longer than the polysilicon gate electrode (24) (Col 4 lines 38-54).
References Hirase and Pfiester are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hirase with the specified features of Pfiester because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hirase and Pfiester so that the gate dielectric is longer than the polysilicon gate electrode as taught by Pfiester in Hirase’s device since the longer gate dielectric along with the gate electrode spacers prevent shorting between the gate electrode and the source/drain contacts by creating a space between the gate electrode and the source/drain regions (Col 4 lines 50-54 and abstract).

Regarding Claim 5, Hirase and Pfiester disclose: The structure of claim 1. Hirase further discloses in Fig 13B: wherein the metal gate electrode (7A)  is taller than 

Regarding Claim 16, Hirase discloses in Fig 13B: A structure, comprising:
a first transistor (in I/O region of Fig 13A) formed on a first region of a semiconductor substrate (1), wherein the first transistor comprises:
a silicon oxide gate dielectric (6) disposed above the semiconductor substrate (1);
a polvsilicon gate electrode (7B) disposed on the silicon oxide gate dielectric; and
a first spacer structure (8B) with inner sidewalls abutting the sidewall edges of the poly silicon gate electrode (See Fig 13B); and
a second transistor (in core region) formed on a second region of the semiconductor substrate, wherein the second transistor has a smaller surface area (cross section than that of the first transistor and comprises: a high-k gate dielectric (4a/5);
a metal gate electrode(7A) disposed on the high-k gate dielectric so that sidewall edges of the metal gate electrode are aligned to sidewall edges of the high-k gate dielectric (See Fig 13B), and
a second spacer structure (8A) abutting the sidewall edges of the metal gate electrode and the high-k gate dielectric [0070, 0075, 0079, 0247-0249].
Hirase does not disclose that wherein sidewall edges of the poly silicon gate electrode are not aligned to sidewall edges of the silicon oxide gate dielectric.

References Hirase and Pfiester are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hirase with the specified features of Pfiester  because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hirase and Pfiester so that the sidewall edges of the poly silicon gate electrode are not aligned to sidewall edges of the silicon oxide gate dielectric as taught by Pfiester in Hirase’s device since the longer gate dielectric along with the gate electrode spacers prevent shorting between the gate electrode and the source/drain contacts by creating a space between the gate electrode and the source/drain regions (Col 4 lines 50-54 and abstract).

Regarding Claim 20, Hirase and Pfiester disclose: The structure of claim 16. Hirase further discloses in Fig 13B: wherein the metal gate electrode (7A) is taller than the polysilicon gate electrode (7B) by an amount substantially equal to a thickness difference between the gate dielectric (6) and the high-k gate dielectric (4A/5) [0028, See Fig 13B).

Regarding Claim 21, Hirase discloses in Fig 13B: A structure, comprising:

a gate dielectric (6) disposed on a substrate (1);
a polysilicon gate electrode (7B), on the gate dielectric; and
a first spacer structure (8B)  along a sidewall of the poly silicon gate electrode and aligned to a sidewall of the gate dielectric (See Fig 13B); and
a second region of the substrate, wherein the second region comprises a metal transistor structure (in core region of Fig 13A) with a length shorter than that of the polysilicon transistor structure, and wherein the metal transistor structure comprises:
a high-k gate dielectric (4A/5);
a metal gate electrode (7A), on the high-k gate dielectric, with a sidewall aligned to a sidewall of the high-k gate dielectric (see Fig 13B); and
a second spacer structure (8A) along the sidewalls of the metal gate electrode and high-k gate dielectric [0070, 0075, 0079, 0247-0249].
Hirase does not disclose that wherein the polysilicon gate electrode is shorter than the gate dielectric.
However, Pfiester in a similar transistor discloses in Fig 6 that that the polysilicon gate electrode (24) is shorter than the gate dielectric (22) (Col 4 lines 38-54).
References Hirase and Pfiester are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hirase with the specified features of Pfiester because they are from the same field of endeavor.


Regarding Claim 27, Hirase and Han disclose: The structure of claim 16. Hirase further discloses in Fig 13B: wherein the metal gate electrode (7A) is taller than the polysilicon gate electrode (7B) by an amount substantially equal to a thickness difference between the gate dielectric (6) and the high-k gate dielectric (4A/5) [0028, See Fig 13B).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al (US 2017/0025442 A1 hereinafter Flachowsky) in view of Wu et al (US 2008/0299723 A1 hereinafter Wu).
Regarding Claim 7, Flachowsky discloses in Fig 8: The structure of claim 1, 
Flachowsky does not disclose: wherein the first region further comprises a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area.

References Flachowsky and Wu are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Flachowsky with the specified features of Wu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Flachowsky and Wu so that a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area as taught by Wu in Flachowsky’s device since silicidation is a standard process of treating exposed electrodes in semiconductor arts to maintain reliability of contacts.

Regarding Claim 22, Flachowsky discloses in Fig 8: The structure of claim 21, 
Flachowsky does not disclose: wherein the first region further comprises a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area.
However Wu in a similar semiconductor device discloses in Fig 2G: a silicide layer (250c) formed on the polysilicon gate electrode (220c), wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area [0018, 0031].
References Flachowsky and Wu are analogous art because they both are directed to semiconductor transistor devices and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Flachowsky and Wu so that a silicide layer on the polysilicon gate electrode, wherein the silicide layer and the polysilicon gate electrode have a substantially equal surface area as taught by Wu in Flachowsky’s device since silicidation is a standard process of treating exposed electrodes in semiconductor arts to maintain reliability of contacts.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. Applicant argues in page 10 paras 004 and 005 about prior art rejections of claims 1, 16 and 21 that “As to Flachowsky, the Office Action points to a completed LDMOS transistor as shown in Fig. 8, reproduced below, as allegedly disclosing the recited structure of claim |. Here, a buried oxide layer 102 of a silicon-on-insulator structure serves as a gate dielectric. As shown in Fig. 8, buried oxide layer 102 is sandwiched between an upper portion 103 of a substrate and a lower portion 804 of the substrate. Buried oxide layer 102 (the alleged “gate dielectric”) is not “disposed above the semiconductor substrate,” as recited in claim 1 and similarly recited in claims 16 and 21”.
In response, the Office respectfully disagrees and notes that Flachowsy discloses a semiconductor structure 100 including a semiconductor substrate 101 upon which other device layers such as the gate dielectric are deposited. It is specifically 
Applicant’s arguments with respect to claim(s) 1, 5, 16, 20, 21 and 27 in page 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Hirase and Han reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Hirase and Pfiester as shown above.
Therefore, for reasons cited above, the Examiner maintains that Flachowsky and Hirase view of Pfiester render obvious the claimed invention of claims 1, 16 and 21.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NISHATH YASMEEN/Primary Examiner, Art Unit 2811